Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meir et al. (US 20120320672 A1).
Regarding independent claim 18, Meir discloses a data storage device, comprising: memory means (Fig.1: memory device); 
means to determine similar decode times for different planes for read requests ([0135]: In order to retrieve the ECC code word from memory, system 20 reads pages 258A . . . 258C from dies 262A . . . 262C using the normal readout configuration (denoted "fast readout" in the figure), and reads page 258D from die 262D using the reduced-sense-time readout configuration (denoted "slow read" in the figure).); and 
means to arrange parallel reads between the different planes based on the means to determine in order to decrease total read request processing time ([0133]: the different parts of a given code word are stored in respective different memory devices, e.g., in different memory dies or memory planes. When reading the code word, the different devices are read in parallel, each device using the appropriate readout configuration. This parallel configuration further reduces readout latency.).
Regarding claim 19, Meir teaches wherein the means to determine comprises means to maintain a table containing decode operations times for one or more addresses in the memory means (Fig.10: xxxA, xxxB, xxxC, xxxD).
Regarding claim 20, Meir teaches means to perform parallel reads in both single level cell (SLC) memory ([0035]: Memory cells 32 may comprise Single-Level Cells (SLC)) and triple level cell (TLC) memory ([0067]: a group of 3 bit/cell memory cells).

Reasons of Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 identifies the distinct features “wherein the decode time of each page of the plurality of pages of the first plane and the second plane corresponding to the first read request are previously determined decode times; select a first decode time from the first plane, wherein the first decode time corresponds to a first address; select a second decode time from the second plane, wherein the second decode time corresponds to a second address, and wherein the second decode time is closest in length to the first decode time compared to a decode time of the other determined decode times; and perform parallel reads of the first address and the second address", which are not taught or suggested by the prior art of records.
Independent Claim 3 identifies the distinct features “wherein the second decode time corresponds to a second address, and wherein the second decode time is closest in length to the first decode time compared to a decode time of the other determined decode times; and perform parallel reads of the first address and the second address, wherein the parallel reads comprises decoding data from the first address and the second address, wherein the controller is further configured to update the decode time table with new decode time for the first address and the second address", which are not taught or suggested by the prior art of records.
Independent Claim 4 identifies the distinct features “wherein the second decode time is closest in length to the first decode time compared to a decode time of the other determined decode times; perform parallel reads of the first address and the second address; select a third decode time from the first plane, wherein the third decode time corresponds to a third address; and select a fourth decode time from the second plane, wherein the fourth decode time corresponds to a fourth address, and wherein the fourth decode time is closest in length to the third decode time compared to a decode time of remaining decode times", which are not taught or suggested by the prior art of records.
Independent Claim 8 identifies the distinct features “wherein the second decode time is closest in length to the first decode time compared to a decode time of the other determined decode times; perform parallel reads of the first address and the second address; receive a second read request, wherein the second read request comprises reading from the plurality of pages, wherein the second read request comprises reading from a plurality of addresses; and perform parallel reads with the plurality of addresses, wherein the parallel reads comprise reading from two planes on the same page in parallel", which are not taught or suggested by the prior art of records.
Independent Claim 9 identifies the distinct features “wherein performing parallel reads of the first address and the fourth address and performing parallel reads of the third address and the second address comprises: determining that a decode time of the first address and the fourth address is closest in decoding time length compared to other decoding time lengths of other addresses of the first page and the second page; and determining that a decode time of the third address and the second address is next closest in decoding time length compared to other decoding time lengths of other addresses of the first page and the second page", which are not taught or suggested by the prior art of records.
Independent Claim 10 identifies the distinct features “wherein performing parallel reads of the first address and the fourth address comprises performing a first decode operation of data from the first address for a first period of time and a second decode operation of data from the fourth address for a second period of time; and perform parallel reads of the third address and the second address, wherein performing parallel reads of the third address and the second address comprises performing a third decode operation of data from the third address for a third period of time and a fourth decode operation of data from the second address for a fourth period of time", which are not taught or suggested by the prior art of records.
Claims 1-17 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-17 are hereby allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135